Title: Alexander Hamilton to Tobias Lear, 26 February 1793
From: Hamilton, Alexander
To: Lear, Tobias

 

Sir,
Trea: Depart. 26th feby 1793.

I have the honor to enclose to you a small account against the United States, for a Seal for the use of the District Court of the State of Vermont.
As this article forms a charge against the Fund appropriated for the contingent charges of Government, I will thank you to obtain the President’s permission for paying it out of the said fund. I am, etc:

Alexandr Hamilton

